48 Wis. 2d 43 (1970)
179 N.W.2d 835
KLOCEK, Appellant,
v.
YOUNG MEN'S CHRISTIAN ASSOCIATION OF METROPOLITAN MILWAUKEE, Respondent.
No. 147.
Supreme Court of Wisconsin.
Argued September 9, 1970.
Decided October 6, 1970.
*44 For the appellant there was a brief and oral argument by Richard J. Steinberg of Milwaukee.
For the respondent there was a brief by Merten, Connell & Sisolak of Milwaukee, and oral argument by Walter L. Merten.
ROBERT W. HANSEN, J.
Considering the testimony, the jury found no negligence on the part of the YMCA in the conducting of the beginners' judo class. Upholding that verdict, the trial court commented: "... if the jury had returned a verdict finding the YMCA guilty of negligence, it [the trial court] would have granted a directed verdict...." Reviewing the record, we find no reason to quarrel with either judge or jury. As the jury found, there was credible evidence supporting a no-negligence finding. As the judge commented, it is difficult to find any evidence that would support a different conclusion.
Defendant's request for double costs, based on incompleteness of appellant's brief and appendix, is denied. Since double costs are a discretionary penalty, we elect not to have the plaintiff thrown for this additional loss.
By the Court.Judgment affirmed, with costs.